Exhibit 10.1

LOGO [g67059ex10_1pg001.jpg]

July 1, 2010

Dr. W. Reid Lea

c/o W&T Offshore, Inc.

9 Greenway Plaza, Suite 300

Houston, Texas 77046

 

  Re: Resignation Agreement

Dear Dr. Lea,

W&T Offshore, Inc. (the “Company”), and its successors and assigns, are offering
you this package of payments and benefits in connection with your voluntary
resignation of employment and agreement to enter into a consulting agreement
with the Company. If you sign this letter agreement, which includes Attachments
A and B which are incorporated herein by reference and made a part of this
agreement for all purposes (together, the “Agreement”), you agree that the
package of pay and benefits set forth herein is in lieu of, and completely
supersedes, any and all other agreements and understandings (written or oral)
between you and the Company concerning your employment and termination of
employment with the Company, including, without limitation, that certain
Employment Agreement between you and the Company dated effective as of
October 20, 2005 (collectively, the “Prior Agreements”).

1. Resignation Date. Your resignation date is July 2, 2010 (“Resignation Date”),
and you will receive your base salary and employee benefits through the
Resignation Date. On the Resignation Date your employment will end and you will
cease to perform any and all duties as an employee or officer of the Company and
its affiliates. You agree that no further compensation, benefits or any other
payments or obligations shall be owed to you by the Company, other than any
vested rights you have under any employee benefit plan that is subject to ERISA
and the Company’s obligations to you set forth in this Agreement. Upon the
Resignation Date, you hereby resign from and relinquish all of your corporate
officer positions with the Company and its affiliates.

2. Final Paycheck/Return of Company Property. You will receive your final
paycheck no later than the Company’s next regular payday following the
Resignation Date, which will be for your unpaid base salary plus accrued
vacation through the Resignation Date. You will return all Company property and
documents in your possession to the Company on or before the Resignation Date,
with the exception of your blackberry, which you may keep.

3. Stock Options and Phantom Stock. During the term of your employment with the
Company, you were granted restricted shares of the Company’s common stock. Such
grants were



--------------------------------------------------------------------------------

made pursuant and subject to the terms and conditions of the Company’s Amended
and Restated Incentive Compensation Plan (“Incentive Compensation Plan”). The
Company hereby agrees to pay you in cash for all 32,805 shares of your unvested
stock. Such payment shall be made to you on or before July 16, 2010 and shall be
based upon the closing price of the shares on the Resignation Date and such
unvested shares shall be cancelled. You acknowledge and agree that, except for
the shares of common stock owned of record or beneficially by you as previously
reported to the SEC, you are not entitled to, nor shall you make any claim for,
based upon or related to, any equity interest in the Company of any type
whatsoever, including but not limited to, any other stock option, any shares of
any class or series of capital stock in Company, or any security of the Company.

4. Continued Medical Plan Coverage. Provided you timely elect COBRA continuation
coverage under the Company’s group medical plan, the Company shall permit you to
continue your coverage and that of your eligible dependents under the Company’s
group medical plan for 18 months from the Resignation Date. The Company shall
waive the monthly COBRA premium required for such continued coverage except that
you shall pay the employee portion of the premium. At such time as you are
eligible for coverage under a comparable group medical plan and have accepted
the coverage, this benefit shall terminate. You hereby expressly and permanently
waive any rights you may have with respect to receiving a COBRA subsidized
premium under the American Recovering and Reinvestment Act of 2009, as amended.
Notwithstanding anything herein to the contrary, continued coverage as provided
by this paragraph shall be available only so long as the Company maintains a
group medical plan.

5. Consulting Agreement. Effective as of the day following the Resignation Date,
the Company and you will enter into the Consulting Agreement attached hereto as
Attachment A.

6. No Other Payments or Benefits. Except as set forth in this Agreement, all
other compensation and benefits from the Company will cease effective on the
Resignation Date.

7. Payments and Benefits Conditioned on Your Waiver and Release. Notwithstanding
the foregoing or anything in this Agreement to the contrary, the payment and
benefits provided to you pursuant to this Agreement are expressly conditioned
upon the receipt by the Company from you of the executed Waiver and Release
attached hereto as Attachment B and the expiration of the seven-day period for
you to revoke such Waiver and Release. No payment or benefits shall be due or
provided under this Agreement prior to the date such Waiver and Release becomes
effective and nonrevocable (the “Release Date”). Additionally, (i) such Waiver
and Release shall be mutual between the Company and you, and (ii) the Company
will agree to indemnify you, to the full extent of the Company’s bylaws
permitting indemnity of officers, for any claims based upon acts, omissions, or
statements made by you in the course and scope of your employment during the
time of your employment and the Consulting Term, which obligation shall not be
released. Additionally the Company shall maintain in force Directors and
Officers Liability insurance policies (the “D&O policies”) of which you shall be
named as an additional insured (if permitted by the insurer) and for as long as
the Company, in its sole discretion, desires to maintain Directors and Officers
Liability Insurance. The Company shall not be required to name you as an
“additional insured” if the Consulting Agreement lapses of if the Company causes
the Consulting Agreement to lapse.

8. Covenant Not to Disclose, Etc., Obligations. On and after the Resignation
Date, you agree to fully comply with the following confidentiality, no
disparagement, and covenant not to disclose provisions:



--------------------------------------------------------------------------------

(a) You acknowledge and agree that (i) by reason of your position with the
Company, you have been given access to information, designs, plans, computer
software and programs, trade secrets, customer lists, marketing plans,
strategies, policies and procedures, as well as other confidential materials and
information; and (ii) the foregoing constitute trade secrets and/or
confidential, proprietary information respecting the business operations of the
Company. As such, you agree not to, directly or indirectly, for a period ending
the earlier of two years from the date hereof or such time as when the
confidential information may become generally available in the public market
through means other than provided by you, or when it is disclosed to you to or
from other sources, other than as a result of your breach of this provision,
disclose to any third party or use for the benefit of anyone other than the
Company, or use for your own benefit or purposes, any such confidential,
proprietary information without the prior written approval of the Company’s
Chairman of the Board or Chief Executive Officer. You agree to return all
documents and writings of any kind, including both originals and copies, whether
developed by you or others, within your custody, possession or control, which
contain any material non-public information which in any way relates or refers
to the Company or any of its subsidiaries.

(b) You agree not to make any disparaging comments about the Company, any of its
subsidiaries, or its/their officers or directors to any person inside or outside
the Company, including but not limited to, current and former employees, and
current and former members of the Board of Directors of the Company. The Company
agrees to not make any disparaging comments about you to any person inside or
outside the Company, including but not limited to, current and former employees,
and current and former members of the Board of Directors of the Company.
Violation of this Agreement will subject the guilty party to legal action by the
other. The provisions of this Section 9 (b) shall remain in effect for a period
of two years from the date hereof.

9. Assistance in Legal Actions. In the event the Company is or becomes involved
in any legal action relating to events which occurred while you were rendering
services to the Company or about which you possess any information, you agree to
assist, subject to your “reasonable availability”, in the preparation,
prosecution or defense of any case involving the Company, including without
limitation, executing truthful declarations or documents or providing
information requested by the Company and attending and/or testifying truthfully
at deposition or at trial without the necessity of a subpoena or compensation.
All reasonable travel expenses incurred by you in rendering such assistance will
be reimbursed by the Company.

10. Agreement Effective Notwithstanding Subsequent Discovery of Different
Information. Both you and the Company acknowledge and agree that either party
may hereafter discover facts different from or in addition to those now known or
believed to be true with respect to the claims, suits, rights, actions,
complaints, agreements, contracts, causes of action, and liabilities of any
nature whatsoever that are the subject of the release set forth in this
Agreement, and both you and the Company expressly agree that this Agreement
shall be and remain effective in all respects regardless of such additional or
different facts.

11. No Admission of Liability. Nothing contained in this Agreement, or the fact
that either you or the Company has signed this Agreement, shall be considered an
admission of any liability or wrongdoing whatsoever by you or the Company.
Should any portion of this Agreement be declared void or unenforceable, such
portion shall be considered severable from the remainder, the validity of which
shall remain unaffected.



--------------------------------------------------------------------------------

12. Entire Agreement. This Agreement contains the entire agreement between you
and the Company regarding these issues, and is in replacement of any and all
Prior Agreements you may have, and no modification to this Agreement shall be
valid unless set forth in writing and signed by both you and the Chief Executive
Officer or Chairman of the Board of the Company.

13. Review Period. So that you can review this Agreement as you deem
appropriate, the Company also advises you as follows: (i) this Agreement does
not waive rights or claims that may arise after it is executed by you;
(ii) seven days after you sign it, you may revoke it by written notice to Thomas
F. Getten; and (iii) you should consult with an attorney if you desire before
executing this Agreement. In the event of your revocation of this Agreement,
including the Waiver and Release, all provisions of this Agreement shall cease
to be in force and effect and all payments and benefits granted to you hereunder
shall be terminated. By your execution of this Agreement, you acknowledge that
the Company has offered you up to twenty-one days to consider your entry into
this Agreement.

14. Section 409A and Other Taxes. It is contemplated by the parties that the
payments and benefits provided to you under this Agreement not be subject to any
excise taxes or any additional taxes, interest or penalties for noncompliance
with any provisions of Section 409A of the Internal Revenue Code, and that your
continued coverage, if any, in the Company’s group medical plan beyond the COBRA
qualified period not result in adverse tax consequences to you. However, the
Company is not making, and has not made, any representations to you with respect
to the tax treatment of any payments or benefits provided to you under the
Agreement and you hereby agree and acknowledge that you are solely responsible
for all taxes, penalties and interest thereon, if any, and further acknowledge
that the Company shall withhold from all payments and benefits provided pursuant
to the Agreement all taxes, penalties and interest it is required by law to
withhold.

 

Sincerely,

/s/ Tracy W. Krohn

Tracy W. Krohn CEO W&T Offshore, Inc.

 

Accepted and Agreed: By:  

/s/ W. Reid Lea

  W. Reid Lea



--------------------------------------------------------------------------------

ATTACHMENT A

CONSULTING AGREEMENT

THIS CONSULTING AGREEMENT (this “Agreement”) is made and entered into as of the
2nd day of July, 2010, between W&T Offshore, Inc., a Texas corporation
(the “Company”), and W. Reid Lea (the “Consultant”).

W I T N E S S E T H

WHEREAS, the Company desires to engage the Consultant, and the Consultant
desires to perform risk management consulting services for the Company.

NOW, THEREFORE, in consideration of the mutual covenants, promises and
agreements contained herein, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
agree as follows:

 

  1. Consulting Services.

 

  a. The Company hereby engages the Consultant, and the Consultant agrees to
perform and provide risk management and/or acquisition and divestiture
consulting services to the Company, including but not limited to the consulting
services set forth on Exhibit A hereto, on an independent contractor basis.
While acting in the capacity as an independent contractor, the Consultant shall
devote time and effort to the tasks assigned to the Consultant by the Company
and shall perform those tasks in a timely and professional manner. Consultant
agrees that such services will require that it be involved in and be available
to provide services on an as needed basis, but that no minimum number of hours
will be required to be performed. The Consultant shall perform its services
hereunder in accordance with its best professional judgment; provided as long as
such services are provided in good faith and in accordance with the Consultant’s
professional judgment, the services are provided hereunder “as is” with no other
warranty whatsoever provided by the Consultant.

 

  b. The Consultant’s services hereunder shall be performed at such locations as
the parties hereto may mutually agree upon from time to time; provided, that the
parties acknowledge and agree that Consultant will be required to periodically
travel to other locations as are reasonably required.

 

  c. The Consultant shall be reimbursed for all reasonable out-of-pocket
expenses incurred on behalf of the Company, and all expense reimbursements by
the Company to the Consultant shall be made pursuant to the expense
reimbursement policies of the Company.

 

  2.

Term. Subject to the terms and conditions hereof, this Agreement shall be
effective beginning upon the date hereof (the “Effective Date”) and shall
continue for a period of ten months, after which time the term shall be
automatically extended for a period of one month. Either party may terminate
this Agreement at any time, with or without cause, by



--------------------------------------------------------------------------------

 

providing thirty (30) days’ prior written notice to the other party.

 

  3. Compensation. For all services rendered under this Agreement, on a
bi-monthly basis, the Company agrees to pay to the Consultant beginning on the
Effective Date and until the date of termination of this Agreement the sum of
$10,000 per month. Such monthly fee shall be paid no later than the last day of
each month during the term of this Agreement. The first monthly fee shall be
paid on July 30, 2010 and in monthly installments thereafter.

 

  4. Independent Contractor Status. The Consultant acknowledges and agrees that
as an independent contractor to the Company, no federal, state, or local taxes
or social security withholdings will be made by the Company from the payments
referenced in Section 3, above. The Consultant agrees to report and pay any
contributions for taxes, unemployment insurance, social security and other
benefits for itself. It is understood that this Agreement in no way makes the
Contractor an employee, agent or representative of the Company. The Consultant
shall have no authority to bind the Company in any capacity for any purpose.

 

  5.

Confidential Information. The Consultant acknowledges that in the course of its
engagement with the Company, it has received and will receive access to
confidential information of a special and unique value concerning the Company
and its business, including, without limitation, trade secrets, know-how, lists
of customers, employee records, books and records relating to operations, oil
and gas reserves and drilling information, costs or providing service and
equipment, operating and maintenance costs, pricing criteria and other
confidential information and knowledge concerning the business of the Company
and its affiliates (hereinafter collectively referred to as “information”) which
the Company desires to protect. The Consultant acknowledges that such
information is confidential and the protection of such confidential information
against unauthorized use or disclosure is of critical importance to the Company.
The Consultant agrees that it and its officers, directors, partners, employees,
affiliates, agents, or representatives (collectively, “Representatives”) will
not reveal such information to anyone outside the Company. Moreover, the
Consultant agrees to transmit such information only to such of its
Representatives who need to know the information, for the sole purpose of
assisting the Consultant in performing the consulting services, who are informed
of this Section 5 and who, in writing, agree to be bound by the terms of this
Section 5. In any event, the Consultant shall be fully liable for any breach of
this Agreement by its Representatives. The Consultant further agrees that during
the term of this Agreement and thereafter it and its Representatives will not
use or disclose such information, other than in connection with the consulting
services. Upon termination of the Consultant’s engagement hereunder, the
Consultant and its Representatives shall surrender to the Company all papers,
documents, writings and other property produced by them or coming into their
possession by or through the Consultant’s engagement hereunder and relating to
the information referred to in this Section 5, and the Consultant agrees that
all such materials will at all times remain the property of the Company. The
obligation of confidentiality, non-use and non- disclosure of know-how set forth
in this Section 5 shall not extend to know-how (i) which was in the public
domain prior to disclosure by the disclosing party, (ii) which comes into the
public domain other than through a breach of this Agreement, or (iii) which is
disclosed to the Consultant after the



--------------------------------------------------------------------------------

 

termination of this Agreement by a third party having legitimate possession
thereof and the unrestricted right to make such disclosure. The agreements in
this Section 5 shall survive the termination of this Agreement.

 

  6. Enforceability. If any court determines that any provision of this
Agreement, or any part thereof, is invalid or unenforceable, the remainder of
this Agreement shall not thereby be affected and shall be given full effect,
without regard to the invalid portions. If any court determines that any
provision of this Agreement, or any part thereof, is unenforceable against any
person, the parties agree that such court shall have the power to modify such
provision to the extent necessary to make the Agreement enforceable and valid,
and the parties agree to request the court to exercise such power, and, in its
modified form, such provision shall then be enforceable and shall be enforced.

 

  7. Indemnity. Subject to the obligations of the Consultant under section 5
hereof, the Company agrees to hold harmless the Consultant against and with
respect to any and all claims, cost, damages, losses, expenses, liabilities,
recoveries, suits, causes of action and deficiencies (collectively, the
“Losses”) asserted by the Company and/or its Affiliates (as defined below),
where the Losses are due to the negligence or carelessness of the Consultant in
the performance of the consulting services under this Agreement.

 

  8. Successors of the Company. This Agreement shall be binding upon and inure
to the benefit of any Successor (as hereinafter defined), and any such Successor
shall be deemed substituted for the Company under the terms of this Agreement.
This Agreement may not be assigned by either party without the prior written
consent of the other party, which consent shall not be unreasonably withheld;
provided, however, the Company may assign this Agreement without the
Consultant’s prior consent to any Affiliate (as hereinafter defined) of the
Company or to any Successor of the Company. As used in this Agreement, (i) the
term “Successor” shall include any person, firm, corporation or other business
entity which at any time, whether by merger, purchase or otherwise, acquires all
or substantially all of the assets or businesses of the Company, but no such
substitution shall relieve such companies of their original obligations
hereunder; and (ii) the term “Affiliate” shall have the meaning ascribed thereto
in Rule 144 under the Securities Act of 1933, as amended.

 

  9. Notices. All notices or other communications which are required or may be
given under this Agreement shall be in writing and shall be deemed to have been
duly given when delivered in person or mailed by registered or certified first
class mail, postage prepaid, return receipt requested to the parties hereto at
the address set forth below (as the same may be changed from time to time by
notice similarly given) or the last known business or residence address of such
other person as may be designated by either party hereto in writing.



--------------------------------------------------------------------------------

If to the Company:

W&T Offshore, Inc.

Nine Greenway Plaza, Suite 300

Houston, TX 77046

Attn: Thomas Getten

If to the Consultant:

W. Reid Lea

[Address redacted for privacy]

 

  10. Waiver of Breach. A waiver by the Company or the Consultant of a breach of
any provision of this Agreement by the other party shall not operate or be
construed as a waiver of any subsequent breach by the other party.

 

  10. Entire Agreement. This Agreement comprises the full and complete agreement
of the parties hereto with respect to the subject matter hereof and supersedes
and cancels all prior communications, understandings and agreements between the
parties hereto relating to the subject matter hereof, whether written or oral,
expressed or implied. It may be changed only by an agreement in writing signed
by a party against whom enforcement of any waiver, change, modification,
extension or discharge is sought.

 

  10. Governing Law. This Agreement shall be construed, interpreted and enforced
in accordance with the laws of the State of Texas.

 

  11. Severability. If any provisions of this Agreement shall, for any reason,
be held to violate any applicable law, and so much of said Agreement is held to
be unenforceable, then the invalidity of such specific provision herein shall
not be held to invalidate any other provision herein, which shall remain in full
force and effect.

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first hereinabove written.

 

COMPANY: W&T OFFSHORE, INC. By:  

/s/ Tracy W. Krohn

Tracy W. Krohn, CEO CONSULTANT: By:  

/s/ W. Reid Lea

W. Reid Lea



--------------------------------------------------------------------------------

EXHIBIT A

 

  •  

Assist in the renewal of insurance policies

 

  •  

Assist in the collection of insurance claims

 

  •  

Provide A&D advice



--------------------------------------------------------------------------------

Attachment “B”

Mutual Waiver and Release

I, W. Reid Lea, hereby release and discharge W&T Offshore, Inc. and any parent,
subsidiary, predecessor, successor, assign or affiliated entity of either of
them, along with their respective owners, partners, members, officers,
directors, employees, agents, attorneys, successors, administrators and insurers
(collectively the “Company Parties”), from any and all claims, demands,
liabilities and causes of action, whether statutory or common law, including,
but not limited to, any claim for salary, benefits, payments, expenses, costs,
damages, penalties, compensation, remuneration, wages, contractual entitlements;
and all claims or causes of action relating to any matter occurring on or prior
to the date that I executed this Agreement, including, but not limited to, any
alleged violation through the date of this Agreement of: (i) the Age
Discrimination in Employment Act of 1967, as amended; (ii) Title VII of the
Civil Rights Act of 1964, as amended; (iii) the Civil Rights Act of 1991;
(iv) Sections 1981 through 1988 of Title 42 of the United States Code, as
amended; (v) the Employee Retirement Income Security Act of 1974, as amended;
(vi) the Immigration Reform Control Act, as amended; (vii) the Americans with
Disabilities Act of 1990, as amended; (viii) the National Labor Relations Act,
as amended; (ix) the Occupational Safety and Health Act, as amended; (x) the
Family and Medical Leave Act of 1993, as amended; (xi) any state or federal
anti-discrimination law; (xii) any state or federal wage and hour law;
(xiii) any other local, state or federal law, regulation or ordinance; (xiv) any
public policy, contract, tort, or common law claim; (xv) any allegation for
costs, fees, or other expenses including attorneys’ fees incurred in the matters
referenced herein; and (xvi) any and all claims I may have arising as the result
of any alleged breach of any contract, incentive compensation plan or agreement
or stock option plan or agreement with any Company Party (collectively, the
“Released Claims” ). This Agreement is not intended to indicate that any such
claims exist or that, if they do exist, they are meritorious. Rather, I am
simply agreeing that, in exchange for the consideration provided in the
Agreement of which this Waiver and Release is a part, any and all potential
claims of this nature that I may have against the Company Parties, regardless of
whether they actually exist, are expressly settled, compromised and waived in
full. However, notwithstanding the foregoing, this release will not apply to the
indemnification obligation of the Company as contained in the Letter Agreement,
nor any indemnification generally available to me under the by-laws of the
Company, nor will it release the Company from providing D&O liability insurance
policies which cover me for acts or omissions committed by me during my tenure
as an employee or a consultant for the Company

In no event does this release include any claims that arise after the date that
I sign this Agreement, including any claims for sums owed pursuant to this
Agreement. Nothing in this Agreement prevents me from filing any non-legally
waivable claim, including a challenge to the validity of this Agreement with the
Equal Employment Opportunity Commission (“EEOC”) or comparable state or local
agency or participating in any investigation or proceeding conducted by the EEOC
or comparable state or local agency; however, I understand and agree that I am
waiving any and all rights to recover any monetary or personal relief or
recovery as a result of such EEOC or comparable state or local agency proceeding
or subsequent legal actions.

I expressly represent, warrant and agree that:



--------------------------------------------------------------------------------

(a) I have not brought or joined any claims, appeals, complaints, charges or
lawsuits against the Company Parties and have made no assignment, sale,
delivery, transfer or conveyance of any rights I have asserted or may have
against any of the Company Parties with respect to any Released Claim.

(b) I have been advised that I have the right to seek legal counsel before
signing this Waiver and Release and I have had adequate opportunity to do so.

(c) I have been given at least twenty-one (21) days to review this Waiver and
Release.

(d) I have seven days after signing this Waiver and Release to revoke it. The
letter agreement between me and W&T Offshore, Inc. dated July 2, 2010 to which
this Waiver and Release is attached (the “Letter Agreement”) will not become
effective or enforceable until the revocation period has expired. Any notice of
revocation of the Waiver and Release is effective only if received by Thomas
Getten in writing by the close of business at midnight, Houston, Texas time, on
the seventh day after I sign this Waiver and Release. I understand that if I
revoke my acceptance of this Waiver and Release, the Company will not provide me
with the benefits or payments described in the Letter Agreement and all other
terms of the Letter Agreement will become null and void. If I do not revoke this
Waiver and Release by providing written notice within seven days of signing, any
payments to be made by W&T Offshore, Inc. shall be payable within fourteen days
of the signing of this agreement.

I am knowingly and voluntarily entering into this Waiver and Release and, by
doing so, I am receiving consideration in addition to anything of value to which
I am already entitled.

 

By:  

/s/ W. Reid Lea

  W. Reid Lea

For the same consideration, W&T Offshore, Inc. does hereby release and discharge
W. Reid Lea, his heirs, assigns, and successors (the “Lea Parties”) from any
claim, demand or cause of action for damages or other relief, based upon,
arising out of or caused by (i) any act, statement or representation made,
performed or omitted by W. Reid Lea in the course and scope of his employment by
any of the Company Parties, or (ii) any document executed by W. Reid Lea on
behalf of any of the Company Parties, during the course of his employment;
provided that the Company Parties had prior knowledge of the act, omission or
document or prior knowledge of facts which would put a reasonable person on
notice of such act, omission or document; and provided further that this release
shall exclude any act or omission of W. Reid Lea that was gross negligence,
willful misconduct or violated any law. This Agreement is not intended to
indicate that any such claims exist or that, if they do exist, they are
meritorious. Rather, the Company Parties are simply agreeing that, in exchange
for the consideration provided in the Agreement of which this Waiver and Release
is a part, any and all potential claims of this nature that the Company Parties
may have against the Lea Parties, regardless of whether they actually exist, are
expressly settled, compromised and waived in full.

 

By:  

/s/ Tracy W. Krohn

  Tracy W. Krohn, CEO



--------------------------------------------------------------------------------

July 2, 2010

Mr. Michael Waszak

HR Manager

W&T Offshore, Inc.

9 Greenway Plaza, Suite 300

Houston, TX 77046

Re: Election of Cobra Benefits

Dear Mr. Waszak:

Per the terms of the Resignation Agreement dated today between W&T and me, I
hereby elect to continue group medical plan coverage under COBRA and paragraph 4
of the agreement.

 

Sincerely yours,

/s/ W. Reid Lea

W. Reid Lea